PER CURIAM.
This cause is before us on appeal from an order of contempt for failure to pay child support. Appellant specifically challenges the trial court’s jurisdiction as it relates to a determination of paternity during dissolution proceedings. Appellee filed a form petition for dissolution in which it was alleged that the child, born three months before the marriage, was issue of the parties and sought custody and support thereof. The trial court granted dissolution pursuant to a judgment of default and awarded child custody and support payments to appellee. Impliedly, paternity was established. Appellant, now, in contesting the order of contempt, argues that paternity was improperly determined during the dissolution proceeding, as the proper procedure for determining paternity is set out under Chapter 742, Florida Statutes (1983). Hence, appellant argues, the trial court was without jurisdiction to resolve the issue of paternity. We disagree and find that the trial court had jurisdiction to determine paternity where the petition for dissolution alleged that the child was issue of the parties, the allegation was not traversed, and the trial court ordered child support to be paid. Accordingly, we affirm the trial court’s ruling.
AFFIRMED.
BOOTH, C.J., and JOANOS and NIM-MONS, JJ., concur.